DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
Currently, claims 1-13 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No.: 2007/0034353 hereinafter “Liu”) in view of Eriksen (US Publication No.: 2009/0218072).
With respect to claim 1, Liu discloses a liquid-cooling heat dissipation device (Fig. 1), configured to be in thermal contact with an expansion card (Para 0003), comprising: a base plate (12), configured to be mounted on the expansion card (Para 0003, 0007 and 0016-0017 the base plate is capable of mounting to an expansion card); a thermally-conductive component, mounted on the base plate (Fig. 2, 11 is mounted on plate 12), wherein the thermally-conductive component and the base plate together form a liquid chamber therebetween (Fig. 2, liquid chamber in 113); and a heat exchanger, mounted on the base plate and connected to the liquid chamber (Figs. 1-2, heat exchanger 20 is mounted on 12), wherein the base plate comprises a plate body (12 has a plate body), the plate body has a first surface and a second surface (Fig. 2, top and bottom surface), the first surface faces away from the heat exchanger (Fig. 2, bottom surface of 12), the second surface faces away from the first surface and faces the heat exchanger (Fig. 2, top surface of 12 faces heat exchanger 20), and the liquid chamber is on the first surface of the plate body facing away from the heat exchanger (Fig. 3 shows the liquid chamber in 11 is on the bottom surface or first surface of 12).
Liu does not disclose wherein the liquid-cooling heat dissipation device further comprises a sealing component surrounding the liquid chamber and located between and clamped by the thermally-conductive component and the first surface of the plate body.
Eriksen teaches a sealing component that surrounds a liquid chamber and is clamped between a heat exchanging surface and a plate body (Para 0122 and Fig. 6, gasket 13 is between 14 and 4). It would have been obvious to on having ordinary skill in the art at the time the invention was filed to have modified the heat dissipation device of Liu with a gasket between the thermally-conductive component and the first surface of the plate body as taught by Eriksen to aid in forming a liquid tight connection to prevent leakage (Para 0122).
With respect to claim 2, Liu and Eriksen teach the liquid-cooling heat dissipation device according to claim 1 as discussed above. Liu also discloses further comprising a pump mounted on the heat exchanger (Para 0022 and Figs. 2-3, pump 15 is mounted on the heat exchanger).
With respect to claims 8-9, Liu and Eriksen teach the liquid-cooling heat dissipation device according to claim 1 as discussed above. Liu does not discloses further comprising at least one fan mounted on the heat exchanger (as per claim 8) wherein the at least one fan is located at a side of the heat exchanger away from a plate body of the base plate (as per claim 9).
Eriksen teaches adding a fan mounted to a top of a heat exchanger away from a base plate to aid in removing heat from the heat exchanger (Para 0002, Figs. 1-2, fan 5 on 4 and Figs. 3 & 8, fan 10 on exchanger 11). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the exchanger of Liu with a fan as taught by Eriksen to help improve heat exchange and aid in removing heat (Para 0002).
With respect to claim 10, Liu and Eriksen teach the liquid-cooling heat dissipation device according to claim 1 as discussed above. Liu also discloses wherein the base plate has a first liquid inlet and a first liquid outlet (Para 0018 and Fig. 2, 121 and 122), the heat exchanger has a second liquid inlet (Fig. 6, 231) and a second liquid outlet (Fig. 6, 261), the first liquid outlet is connected to the second liquid inlet, the second liquid outlet is connected to the first liquid inlet (Figs. 4 & 6, 121-122 and 231 and 261 are all fluidly connected).
With respect to claims 11-13, Liu discloses the liquid-cooling heat dissipation device according to claim 10 as discussed above. Liu does not discloses wherein the base plate comprises a plate body and two pipe connector, the plate body has a first surface and a second surface facing away from the first surface, the pipe connectors protrude from the second surface of the plate body, the first liquid inlet and the first liquid outlet are respectively located at the two pipe connectors (as per claim 11), further comprising two flexible pipes, the first liquid inlet and the first liquid outlet are respectively connected to the second liquid outlet and the second liquid inlet via the two flexible pipes (as per claim 12) further comprising two rigid pipes, the first liquid inlet and the first liquid outlet are respectively connected to the second liquid outlet and the second liquid inlet via the two rigid pipes (as per claim 13).
Eriksen teaches the heat dissipation system can have inlet and outlet pipes that separate the heat exchanger from the heat sink to allow for a desired manufacturing location (Fig. 8, pipes 24 and 25) that have inlet and outlet connectors that can be located on a top or bottom of a body plate depending upon a desired installation (Figs. 11-13, 31 and 32) that made from various materials which can be metal or plastic which is flexible or rigid (Para 0143-0144). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Liu with connecting pipes as taught by Eriksen for ease of access to the different parts and to be able to mount the different elements in a desired location (Para 0014). 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No.: 2007/0034353 hereinafter “Liu”) in view of Gao et al. (US Publication No.: 2019/0281730 hereinafter “Gao”).
With respect to claim 3, Liu and Eriksen teach the liquid-cooling heat dissipation device according to claim 1 as discussed above. Liu does not disclose wherein the base plate comprises a plate body and a plurality of mount pillars, the plate body has a first surface and a second surface facing away from the first surface, the plurality of mount pillars protrude from the first surface, the plurality of the mount pillars are configured to be mounted on the expansion card.
Gao teaches a base plate that has a plurality of mounting pillars that helps align the plate with a cpu (Para 0045-0047 and Fig. 4, 431B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the plate body of Liu with a plurality of mount pillars as taught by Gao to aid in aligning the heat exchanger on the expansion card (Para 0045-0047).
With respect to claim 4, Liu, Eriksen and Gao teach the liquid-cooling heat dissipation device according to claim 3 as discussed above. Liu also discloses wherein the thermally-conductive component and the heat exchanger are respectively located at two opposite sides of the plate body of the base plate (Fig. 2, 11 and 20 are on opposite sides of 12).
With respect to claim 5, Liu, Eriksen and Gao teach the liquid-cooling heat dissipation device according to claim 3 as discussed above. Liu also discloses further comprising a plurality of first fasteners (Fig. 3, first fasteners for 11), the plate body has a plurality of first fixing holes (Fig. 3, holes in 12 for fasteners on 11), the plurality of first fixing holes are located at the first surface (Fig. 3, holes are on bottom of 12 or first surface), and the thermally-conductive component is mounted to the plurality of first fixing holes via the plurality of first fasteners (Figs. 2 and 3).
With respect to claim 6, Liu, Eriksen and Gao teach the liquid-cooling heat dissipation device according to claim 5 as discussed above. Liu also discloses further comprising a plurality of second fasteners (Fig. 2, second fasteners 181), the plate body further has a plurality of second fixing holes (Fig. 2, holes on 17), the plurality of second fixing holes penetrate through the first surface and the second surface of the plate body (Figs. 2-3), the plurality of second fasteners are respectively disposed through the plurality of second fixing holes and fixed to the heat exchanger (Fig. 1, fasteners are fixed to heat exchanger 100. Nothing in the claim states the fasteners fasten down the heat exchanger, merely fixed).
With respect to claim 7, Liu, Eriksen and Gao teach the liquid-cooling heat dissipation device according to claim 6 as discussed above. Gao also teaches wherein a height of each of the plurality of mount pillars from the first surface of the plate body is larger than a height of the thermally-conductive component from the first surface of the plate body (Para 0045-0047, the mount pillar would have to be taller than the height or thickness of the thermally conductive component to secure it to the CPU).
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the Eriksen reference teaches the newly added sealing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763